Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1,2,7-9,14,15 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 20210133196 A1; Gladwin; S. Christopher et al. (hereinafter Gladwin)
Regarding claim 1, Gladwin teaches A computer-implemented method for optimizing of search rules modifying search results comprising: initiating a rules service prior to executing a given search query (Gladwin [0155] FIG. 6A illustrates an example embodiment of a query processing system 114 that separately evaluates a query prior to its execution and a result set after a queries wherein the search rules are defined by conditions and actions (Gladwin [0152] In such embodiments, some or all rules 555 in the ruleset 550 can have one or more corresponding parameters 556 indicating conditions in which the rule 555 is applicable to a given query and/or result set. For example, a parameter 556 can indicate a particular provider's data to which the rule applies and/or a particular field to which the rule applies. These parameters 556 can be sent to the compliance performing a search rule evaluation for the given search query by implementing search rules where conditions are determined to be true for the given search request modification, (Gladwin [0155] FIG. 6A illustrates an example embodiment of a query processing system 114 that separately evaluates a query prior to its execution and a result set after a queries execution. The query processing system 114 can be operable to implement a pre-execution compliance module 610, a compliance error message generator 615, a query execution module 620, a runtime compliance module 625 and/or a result set message generator 630, for example, by utilizing the processing module 410 to execute operational instructions stored by the memory module 412 that causes the processing module 410 to execute the functionality of the pre-execution compliance module 610, the and implementing a search rule causes actions defined by that search rule to be applied to the given search query; (Gladwin [0060] FIG. 17 is a logic diagram illustrating an example of a method of enforcing sets of query rules supplied by a plurality of different providers [0241] Each rule 1115 can further indicate one or more rule parameters 556, denoting the conditions under which this particular forbidden function 1116 is applicable to a given query and/or given result set, as discussed in conjunction with FIG. 5C. For example, the query processing system 114 can determine to retrieve and or utilize a given forbidden function 1116, and/or can otherwise determine a given forbidden function 1116 is applicable to a given query or result set, based on determining that the corresponding parameters 556 compare favorably to corresponding parameters determined by the query processing system 114 for the given query and/or result set. [260] For example, the query storing as rules fired list (RFL) a list of search rules implemented for the given search query; (Gladwin [0233] The forbidden fields compliance module 1020 can utilize these determined parameters for the given query and/or result set to retrieve applicable rules from the ruleset 562, to access applicable rules in a locally stored ruleset 562 and/or to otherwise filter the ruleset 562 to select only a subset of rules that are applicable based on parameters 556 as discussed in conjunction with FIGS. 5C and/or FIGS. 6B-6E.   [0278] The maximum result set size compliance module 1220 can utilize these determined parameters for the given query and/or result set to retrieve applicable rules from the ruleset 566, to access applicable rules in a locally stored ruleset 566, and/or to otherwise filter the ruleset 566 to select only a subset of rules that are applicable based on parameters 556 as discussed in conjunction with FIGS. 5C and/or FIGS. 6B-6E. [252,299,394, 425] further elaborate on matter  [FIG. 6A,FIG.9A-B, FIG.16] show the visual flows)					and building a corresponding search rule evaluation tracking record based on search rule evaluation that includes the RFL and rule impact tracking (RIT) records. (Gladwin [135] This can further be utilized to determine the value and/or demand of various records and/or fields, based on determining which particular 
Corresponding system claim 8 is rejected similarly as claim 1 above. Additional Limitations: Device with processor(s) and memory (Gladwin [0635-641 & FIG. 4C-I] show the corresponding hardware components and CRM abilities of the system )
Corresponding product claim 14 is rejected similarly as claim 1 above. Additional Limitations: computer readable medium capable of reading and executing instructions(Gladwin [0635-641 & FIG. 4C-I] show the corresponding hardware components and CRM abilities of the system )
Regarding claim 2, Gladwin teaches The method of claim 1 further comprising reading and analyzing the rule impact tracking records over a configurable time frame (Gladwin [0126] FIG. 4H illustrates an example embodiment of a query 
Corresponding system claim 9 is rejected similarly as claim 2 above
Corresponding product claim 15 is rejected similarly as claim 2 above
Regarding claim 7, Gladwin teaches the method of claim 1 further comprising automatically optimizes search rules for a merchant. (Gladwin [408] Thus, if rule S is determined to be not--complied with by a given query and/or result set, non-
Corresponding system claim 14 is rejected similarly as claim 7 above
Corresponding product claim 20 is rejected similarly as claim 7 above
	

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 3,4,10,11,16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over US 20210133196 A1; Gladwin; S. Christopher et al. (hereinafter 
Regarding claim 3, Gladwin teaches The method of claim 1 further comprising for every rule,									Gladwin lacks explicitly and orderly teaching determining a rule impact (RI) for a given set of rules, by analyzing RFLs in all RIT records, determining a condition impact (CI) for every condition in a rule, and determining an action impact (Al) for every action in the rule.													Yates helps teach determining a rule impact (RI) for a given set of rules, by analyzing RFLs in all RIT records, determining a condition impact (CI) for every condition in a rule, and determining an action impact (Al) for every action in the rule. (Yates [0045] In some embodiments, the parameter selection module 210 can determine one or more candidate parameter values independent of the training dataset properties. As an example, the parameter selection module 210 identifies candidate parameter values based on the evaluation scores associated with the data rows of the historical dataset. In one embodiment, the prediction model predicts the impact of each individual parameter on the future training and performance of the machine learning model. The prediction model determines the impact of each parameter based on the evaluation scores from the historical dataset. For example, if a first data row includes parameter values of [X.sub.1,Y.sub.1,Z.sub.1] and a second data row includes parameter values of [X.sub.1,Y.sub.1,Z.sub.2], then the effect of changing the value of parameter Z from Z.sub.1 to Z.sub.2 can be determined based on the change in evaluation score from the first data row to the second data row. If the evaluation score 
Corresponding system claim 10 is rejected similarly as claim 3 above
Corresponding product claim 16 is rejected similarly as claim 3 above.
Regarding claim 4, Gladwin and Yates teach The method of claim 3 further comprising providing a list of search rules with an RI lower than a configurable threshold a CI lower than a configurable threshold, and an Al lower than a configurable threshold (Yates [0045] In some embodiments, the parameter selection module 210 can determine one or more candidate parameter values independent of the training dataset properties. As an example, the parameter selection module 210 identifies candidate parameter values based on the evaluation scores associated with the data rows of the historical dataset. In one embodiment, the prediction model predicts the impact of each individual parameter on the future training and performance of the machine learning model. The prediction model determines the impact of each parameter based on the evaluation scores from the historical dataset. For example, if a first data row includes parameter values of [X.sub.1,Y.sub.1,Z.sub.1] and a second data row includes parameter values of [X.sub.1,Y.sub.1,Z.sub.2], then the effect of changing the value of parameter Z from Z.sub.1 to Z.sub.2 can be determined based on the 
Corresponding system claim 11 is rejected similarly as claim 4 above
Corresponding product claim 17 is rejected similarly as claim 4 above
Claims 5,12, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Gladwin in view of Yates and US 20190272470 A1 Bandi; Aditya et al. (hereinafter Bandi)
Regarding claim 5, Gladwin and Yates teach The method of claim 3, wherein determining the CI comprises for every condition defined by the rule comparing RFLs to invoke recorded search requests with a given condition enabled or disabled (Gladwin [0145] At least these features present improvements over existing systems by: enabling individual data providers to customize their own set of rules restricting usage of their data; enabling enforcement of different sets of rules for queries upon data supplied by different data providers [0222] further restrict rules in such a providing a percentage which the given condition caused a difference. (Bandi  [0028] The label logic applied by the attribute label component 120 for this attribute is: (1) if the absolute value of the percent change is greater than or equal to a predetermined threshold and the percent change is greater than zero, then the attribute is labeled as "1"; (2) if the absolute value of the percent change is greater than or equal to a predetermined threshold and the percent change is less than zero, then the attribute is labeled as "0"; and, (3) in some scenarios, if neither condition (1) nor (2) applies, the heuristic is not applied to the detected anomaly and the anomaly is blocked and/or removed by the classifier component 130. [0034] Using the rules set forth under "classification" in Table 1 above, the classifier component 130 provides the anomaly to the user with the corresponding determined result that the impact is reported as a percent change value.[0034] Using the rules set forth under "classification" in Table 1 above, the classifier component 130 provides the anomaly to the user with the corresponding determined result that the impact is reported as a percent change value. )											Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take all prior methods and make the 
Corresponding system claim 12 is rejected similarly as claim 5 above
Corresponding product claim 18 is rejected similarly as claim 5 above
Claims 6,13, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Gladwin in view of Yates and US 20140122443 A1; Gullin; Patrick (hereinafter Gullin)
Regarding claim 6, Gladwin and Yates teach The method of claim 3, wherein determining the Al comprises for every action defined by the rule comparing search results to invoke recorded search results with a given action enabled (Gladwin [0145] At least these features present improvements over existing systems by: enabling individual data providers to customize their own set of rules restricting usage of their data; enabling enforcement of different sets of rules for queries upon data supplied by different data providers [0222] further restrict rules in such a predetermined set of rules by only increasing the conditions for non-compliance in the predetermined set of rules [0422] In some embodiments, provider can amend other rules in their rulesets over time and/or can remove rules and/or add rules to their rulesets.  [317 & 596] further elaborate )												disabled and providing an averaged normalized editing distance (Gullin [0042] In order to compute the quantified similarity between two data attribute values, the values may be treated as strings, i.e., a character sequence, independent of the original type of data attribute. [0049] After using the Levenshtein distance algorithm on a data post pair, the edit distance may be normalized. When normalizing, the similarity will span between 0.0 and 1.0. According to an alternative, the edit distance may be normalized according to the following algorithm ...   [0050] The normalized edit distances of a number of data post pairs may be used to calculate a statistical average value of the edit distance. Also, a standard deviation may be calculated from the normalized edit distances. )					Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take all prior methods and make the addition of Gullin in order to help provide a formula/method to determine a difference and ultimately use that help achieve stronger insight on the data which can be used to create a more accurate output.  (Gullin [0042] In order to compute the quantified similarity between two data attribute values, the values may be treated as strings, i.e., a character sequence, independent of the original type of data attribute. [0049] After using the Levenshtein distance algorithm on a data post pair, the edit distance may be normalized. When normalizing, the similarity will span between 0.0 and 1.0. According to an alternative, the edit distance may be normalized according to the following algorithm ...   [0050] The normalized edit distances of a number of data post pairs may 
Corresponding system claim 13 is rejected similarly as claim 6 above
Corresponding product claim 19 is rejected similarly as claim 6 above



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARYAN D TOUGHIRY whose telephone number is (571)272-5212. The examiner can normally be reached Monday - Friday, 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571) 270-1760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/ARYAN D TOUGHIRY/Examiner, Art Unit 2165                                                                                                                                                                                                        
/William B Partridge/Primary Examiner, Art Unit 2183